Citation Nr: 1440624	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  14-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975, and from April 1975 to August 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim file has since been transferred to the RO in Reno, Nevada.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his May 2014 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for hearing loss.

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus is related to service.






CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal for service connection for hearing loss are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

At his May 2014 Travel Board hearing, the Veteran stated that he wished to withdraw the appeal for service connection for hearing loss.

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.

II.  Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377 . 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31th ed. 2007).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran is shown to have served as a remote gunner, working in close proximity to missile launches.  

The Veteran's contentions of noise exposure are credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154.  In-service noise exposure is conceded.

Service treatment records are silent as to any complaints of or treatment for tinnitus. 

Post-service treatment records include a June 2013 VA examination in which the Veteran described tinnitus since service.  Following the Veteran's examination, the VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to service as no noise injuries were indicated in the Veteran's hearing thresholds upon testing. 

During his May 2014 hearing, the Veteran explained that he was regularly exposed to excessive noise, and that since his military service he has had constant ringing in his ears.  

The preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The evidence does not support such a conclusion. 

Although the VA examiner stated that the Veteran's tinnitus was not related to hearing loss, this is inadequate to conclude that the Veteran's tinnitus was not related to the conceded noise exposure itself.  

The Veteran has consistently stated his symptoms began in, and have continued since, service.  The Veteran is competent to report his lay observations of tinnitus during and since service and he is found to be credible.  Given the inadequacy of the VA examination as described above, and the fact that the Veteran is competent to describe continuous tinnitus since service, the evidence of record is, at least, in relative equipoise, and service connection for tinnitus is warranted. 



ORDER

The appeal of the issue of entitlement to service connection hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

At the Veteran's May 2014 Travel Board hearing, the Veteran's representative suggested that the Veteran's service treatment records were not associated with the claim file.  Such records are, however, available.  On remand, the Veteran should be invited to review his electronic claim file, including his service treatment records, should he wish to do so.

The Veteran was afforded a VA examination of the hips in December 2013, however, while the VA examiner provided a nexus opinion regarding the Veteran's right hip, she neglected to conclusively state whether or not a left hip disability was related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that service treatment records are included in the Veteran's electronic claim file and afford him the opportunity to review such records.

2.  Request authorization and consent to release any additional records pertaining to the treatment of a left hip disability not already associated with the claim file. 

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left hip disability found on examination is related to his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


